Title: To George Washington from François-Louis-Arthur Thibaut, comte de Ménonville, 6 May 1781
From: Ménonville, François-Louis-Arthur Thibaut, comte de
To: Washington, George


                        
                            
                                6 May 1781
                            
                        
                        as I think myself intitled to hope the plainess and cander his Excellency has seen in my way of transacting
                            bussiness with him has had his approbation—I thought it would not be improper to offer to his consideration some few lines
                            written down in the same way in relation to the artillery to be put in newport from the stores of this kind belonging to
                            the continent or  particular states and I desire to answer to general chatellux about the matter
                            till I could receive from his Excellency further direction.
                        I must in the first place Lett his Excellency know that from some particular notions of mine I am somewhat
                            affraid it could be some mistake about the artillery said to be destined for the ships now building at Portsmouth so it
                            may happen if his Excellency relys entirely on that and drop all other means of providing for the works erected
                            at newport with the artilary necessary for their differences we could be exposed
                            to some iretrievable miscount further more as it is necessary to apply to the congress to obtain it the indispensable time
                            to come to an answer can perhaps be too long for the possable necesities of the circumstance.
                        so I concieve that without lying wholly aside this mean it would be in some degree useful to apply to the
                            neighboring states to obtain some  wanted for artilary and as by what I have heard from his
                            Excellency I am sensible that a pressing and peremptory recquisition on that be half would perhaps not
                            very conveniantly come from hisself could not such recquisition be made by the French general who on very obvious reasons
                            can be more easily excused for the improprety if any in the demand and may be more effectually operate on the minds of the
                            rulers of the several states specially if accompaned with some expressions of his Excellency approving of the demand.
                        If I am in the right in this my opinion his Excellency can either propose it descetly to
                            general Rochambeau or derect me to advise him of it by the way of general chatellux as all this Business has been till now
                            come to me by this channell.

                     Enclosure
                                                
                            
                                
                                    c.6 May 1781
                                
                            
                            Extract of the Orders of General Rochambeau to Dy Adjt General Menonville.
                            Mr Menonville must take notice of a letter from Docr Franklin to the president of Congress, to enable
                                himself to pay draughts on him by a supply of subsistence made by the United States for the French Forces serving in
                                America.
                            He shall likewise take notice of one Resolve of the Congress who approving the
                                proposition made by Dr Franklin promise to supply the French Troops with Flour—Corn—Meat
                                &c. to the amount of 400,000 dollars payable on the order of the Congress in France.
                            He will set out directly for New Windsor, where he is to confer with His Excellency General Washington on
                                this Business and the ingenuity of his Character is too well known to entertain the least doubt of his intention of
                                supplying the french Forces with every thing they can want, when the subsistence of his own army is secured, and it is
                                hoped he will let Mr Menonville know what can be depended upon without making the subsistence of the Continental Army
                                doubtful and precarious, and in the various stages the affairs can run in, in the course of the ensuing Campaign, when
                                all the Forces sent to the West Indies must be looked on as lastly directed this way, when supplies of men can come in
                                on a sudden—so it looks very important to know before hand what sort of supplies can be expected and afforded on both
                                sides, in some variety of probable cases and events.
                            this being the object of sending Mr Menonville to General Washington, he shall let it know to His
                                Excellency and take his orders to act accordingly with the Congress and he will continue his journey to
                                    Philad. with the Instruction he shall receive from His Excellency .
                        
                        
                    